261 N.W.2d 684 (1978)
The COMMITTEE ON PROFESSIONAL ETHICS AND CONDUCT OF the IOWA STATE BAR ASSOCIATION, Complainant,
v.
Gerald R. RALPH, Respondent.
No. 60638.
Supreme Court of Iowa.
January 18, 1978.
Lee H. Gaudineer, Jr., Roger J. Kuhle, and Hedo M. Zacherle, Des Moines, for complainant.
William L. Kutmus, Des Moines, for respondent.
En banc.
MASON, Justice.
This is a lawyer disciplinary proceeding arising from state income tax violations by respondent Gerald R. Ralph. The matter comes to this court after hearing before the Second Division of our Grievance Commission recommending suspension of the respondent's license to practice law. See Court Rule 118.8.
Our review of the report of the Grievance Commission is de novo.
It is established without dispute that respondent failed to file Iowa income tax returns for the calendar years 1973, 1974 and 1975. As a consequence he was charged by county attorney's information with violation of section 422.25(5), Code of Iowa, for the years 1974 and 1975. Respondent was convicted upon his plea of guilty to both counts of the information.
It also appears from the record of the proceedings had before the Grievance Commission that in the years 1974, 1975 and 1976 respondent falsely answered the required statement with the Client Security and Disciplinary Commission of this court, stating that his Iowa income tax returns had been timely filed.
General principles applicable to this proceeding are discussed in a number of cases and will not be repeated here. See Committee on Professional Ethics and Conduct v. Roberts, 246 N.W.2d 259, 262 (Iowa 1976); Committee on Professional Ethics and Conduct v. Lemon, 237 N.W.2d 824 (Iowa 1976); Committee on Professional Ethics and Conduct v. Bromwell, 221 N.W.2d 777 (Iowa 1974).
Respondent's conduct violated Disciplinary Rule 1-102(A)(1), (4), (5) and (6) and § 610.24(3) and (4), The Code. Discipline is warranted.
The license of the respondent Gerald R. Ralph to practice law in the courts of this state as that term is defined in Court Rule 118.12 as amended November 21, 1977, is suspended indefinitely with no possibility of reinstatement for 12 months from the date of temporary suspension, May 19, 1977. See Court Rule 118.13.
*685 Upon any application for reinstatement respondent shall prove he has not practiced law during the suspension period.
LICENSE SUSPENDED.